Order entered July 13, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00482-CV

                           FRENCH LARRY TAYLOR, Appellant

                                                V.

                           WENDIE RENEE WILLIAMS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-56735-2015

                                            ORDER
       We GRANT appellant’s July 6, 2016 second motion for an extension of time to file a
brief and extend the time to AUGUST 15, 2016.
       We GRANT the July 6, 2016 motion of Marilea W. Lewis with Orsinger, Nelson,
Downing & Anderson, LLP to withdraw as counsel for appellant. We DIRECT the Clerk of this
Court to remove Ms. Lewis as counsel for appellant. Appellant is now appearing before this
Court pro se. We further DIRECT the Clerk of this Court to send all future correspondence in
this case to appellant at the following mailing address and email address:
       1623 Oak Knoll
       Dallas, Texas 75208
       frenchtaylor@aol.com


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE